                   Case 18-11814-BLS           Doc 113       Filed 10/11/18         Page 1 of 14



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11

    NOON MEDITERRANEAN, INC.,1                             Case No. 18-11814 (BLS)

                                      Debtor.



                      NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                       HEARING ON OCTOBER 12, 2018 AT 10:00 A.M. ET

MATTERS GOING FORWARD:

             1. Debtor’s Motion (i) for Authority to Sell Substantially All of the Debtor’s Assets, Free
                and Clear of Liens, Claims, Interests and Encumbrances, Subject to Higher and Better
                Offers, (ii) to Approve the Assumption and Assignment of Certain Executory Contracts
                and Unexpired Leases, and (iii) for Waiver of the Stay Applicable to Such
                Authorization; filed September 21, 2018 [D.I. 77].

             Response Deadline:        September 27, 2018; extended for certain executory
             contract/unexpired lease counterparties through/including midnight on September 28,
             2018.

             Responses Received:

                A. Limited Objection to Motion filed by Travis County; filed September 27, 2018 [D.I.
                   82].

                B. Limited Objection to Motion filed by Sun Life Assurance Co. of Canada; filed
                   September 27, 2018 [D.I. 83].

                C. Objection of Local Texas Tax Authorities to Motion filed by Bexar County, Dallas
                   County, Harris County, San Marcos CISD; filed September 27, 2018 [D.I. 84].

                D. Limited Objection to Motion filed by Ford Motor Credit; filed September 28, 2018
                   [D.I. 86].


1
     The Debtor in this chapter 11 case and the last four digits of the Debtor’s U.S. tax identification number are:
Noon Mediterranean, Inc. (f/k/a Verts Mediterranean Grill, Inc.; f/k/a Verts Kebap, Inc.; f/k/a DMS Foods, Inc.) (-
5849). At the time it filed its bankruptcy petition, the Debtor’s corporate headquarters was located at: Workville –
Noon Mediterranean, 1412 Broadway, 21st Floor, New York, NY 10018.
            Case 18-11814-BLS        Doc 113      Filed 10/11/18    Page 2 of 14



         E. Objection of PA-1601 Market Street Limited Partnership to Sale Motion/Cure
            Notice; filed October 4, 2018 [D.I. 95].

      Related Documents:

         A. Motion to Shorten/Limit Notice re: Motion; filed September 21, 2018 [D.I. 78].

         B. Order Shortening/Limiting Notice re: Motion; entered September 22, 2018 [D.I.
            80].

         C. Notice of Motion; filed September 23, 2018 [D.I. 81].

         D. Notice of Filing Draft Asset Purchase Agreement; filed September 29, 2018 [D.I.
            87].

         E. Notice of Filing Assumption and Assignment/Cure Notice; filed September 30,
            2018 [D.I. 88].

         F. Amended Notice of Motion; filed October 1, 2018 [D.I. 90].

         G. Proposed Form of Order.

         H. Notice of Change of Hearing Start Time; filed October 9, 2018 [D.I. 106].

         I. Notice of Filing Executed Copy of Asset Purchase Agreement; filed October 10,
            2018 [D.I. 109].

      Status: This matter is going forward as to responses (B) (Sun Life) and (E) (1601 Market)
      only, as a continuation of the hearing held on October 10, 2018. If the aforementioned
      objections are resolved, the Court may enter an order on the motion under certification and
      cancel the hearing (as stated on the record at the October 10 hearing).

Dated: October 11, 2018
       Wilmington, Delaware
                                           CIARDI CIARDI & ASTIN


                                           /s/ Joseph J. McMahon, Jr.
                                           Daniel K. Astin (No. 4068)
                                           John D. McLaughlin, Jr. (No. 4123)
                                           Joseph J. McMahon, Jr. (No. 4819)
                                           1204 N. King Street
                                           Wilmington, Delaware 19801
                                           Tel: (302) 658-1100
                                           Fax: (302) 658-1300
                                           jmcmahon@ciardilaw.com
Case 18-11814-BLS   Doc 113     Filed 10/11/18   Page 3 of 14




                        -and-

                        Albert A. Ciardi, III, Esquire
                        One Commerce Square
                        2005 Market Street, Suite 3500
                        Philadelphia, PA 19103
                        Tel: (215) 557-3550
                        Fax: (215) 557-3551
                        aciardi@ciardilaw.com

                        Attorneys for Debtor and Debtor in Possession
              Case 18-11814-BLS            Doc 113   Filed 10/11/18   Page 4 of 14




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 11, 2018 I caused a true and correct copy of the Notice of

Agenda of Matters Scheduled for Hearing on October 12, 2018 at 10:00 A.M. ET to be served

upon the parties on the attached list via electronic mail or, where no e-mail address is indicated,

first class U.S. mail (postage prepaid).


                                                        /s/ Joseph J. McMahon, Jr.
                                                        Joseph J. McMahon, Jr. (No. 4819)
             Case 18-11814-BLS       Doc 113   Filed 10/11/18   Page 5 of 14



In re Noon Mediterranean, Inc.
Case No. 18-11814 (BLS) (Bankr. D. Del.)
Sale Motion Service List

Noon Mediterranean, Inc.
Workville – Noon Mediterranean
1412 Broadway
21st Floor
New York, NY 10018

United States Department of Justice
Office of the United States Trustee
Attn: Mark S. Kenney
J. Caleb Boggs Federal Building
844 N. King Street, Suite 2207, Lockbox 35
Wilmington, DE 19801
Mark.Kenney@usdoj.gov

Top 20 Creditors

Noon Finance GmbH
c/o Thomas D. Bielli, Esquire
1500 Walnut Street
Suite 900
Philadelphia, PA 19102
tbielli@bk-legal.com

Meier Gastro GmbH&Co.KG
Kratzauer Strasse 2
Eichstatt, Germany 85072
andreas.meier@martin-meier.de

Deutsche Balaton AG
Ziegelhaeuser Landstr. 1
69120 Heidelberg
Germany
flick@deutsche-balaton.de
burckhardt@deutsche-balaton.de
Plaggemars@value-consult.eu

Ulrich Beck
Karl-Wulle-Str. 56
Heilbronn, Germany 74076
ulrich.beck@beckgroup.de
             Case 18-11814-BLS      Doc 113   Filed 10/11/18   Page 6 of 14




Anna-Maria Meier
Am Anger 4
Eichstatt, Germany 85072
anna-maria.meier@martin-meier.de

Andreas Meier
Kratzauer Strasse 2
Eichstatt, Germany 85072
Andreas.meier@meier-eichstaett.de

Markus Meier
Weissenburger Strasse 15
Eichstatt, Germany 85072
Markus.meier@martin-meier.de

Charlotte Eisenmann-Zippel
Bertelestrasse 66
Munchen, Germany 81479
charlotte.e.zippel@eme-vg.de

Noon Finance, LLC
c/o Thomas D. Bielli, Esquire
1500 Walnut Street
Suite 900
Philadelphia, PA 19102
tbielli@bk-legal.com

BWH5 KG
Karl-Wull-Str. 56
Heilbronn, Germany 74076
ulrich.beck@beckgroup.de

Beck Gruppe
Karl-Wulle-Str. 56
Heilbronn, Germany 74076
ulrich.beck@beckgroup.de

Erste BIH Beteiligungs-GmbH & Co. KG
Kolpingstrasse 3
Eichstatt, Germany 85072
andreas.meier@ebs.de
             Case 18-11814-BLS       Doc 113   Filed 10/11/18   Page 7 of 14



Rene Depelsenaire
Elisabethstr. 48
Munchen, Germany 80796
rene.depelsenaire@web.de

Thomas Printworks
Attn: Terramanda Cork, Accounts Receivable Specialist
600 N. Central Expressway
Richardson, TX 75080
terramanda.cork@thomasprintworks.com

King & Spalding
Attn: Keith Martin
P.O. Box 116133
Atlanta, GA 30368-6133
kmartin@kslaw.com

Bavaria International Holding GmbH
Kolpingstrasse 3
Eichstatt, Germany 85072
andreas.meier@ebs.de

SLM Waste
Attn: Jim Stauffer
P.O. Box 782678
Philadelphia, PA 19178-2678
jim.stauffer@slmfacilities.com

Service Channel - RSM Maintenance
461 From Road
Suite 255
Paramus, NJ 07652

Messner Reeves
1430 Wynkoop Street
Suite 300
Denver, CO 80202

Grady's
Attn: Jamie Arguello
430 West 4th Street
Pueblo, CO 81003
jamie@gogradys.com
             Case 18-11814-BLS       Doc 113       Filed 10/11/18   Page 8 of 14



Certain Unexpired Leases of Commercial Real Property/Executory Contracts

Paradigm Direct Summer Street LLC
c/o Paradigm Properties
Attn: John Caldwell
101 Tremont Street, 5th Floor
Boston, MA 02108
jcaldwell@paradigmprop.com

James D. Sperling, Esq.
RUBIN AND RUDMAN LLP
(Attorneys for Paradigm Direct
Summer Street LLC)
50 Rowes Wharf
Boston, MA 02110
jsperling@rubinrudman.com

Austin Mueller MD, LLC, successor in interest to
 Catellus Market District, LLC
66 Franklin Street, Suite 200
Oakland, CA 94607

Austin Mueller MD, LLC, successor in interest to
 Catellus Market District, LLC
c/o Deborah Hornickel, CPM
Barshop & Oles Company
801 Congress Avenue, Suite 300
Austin, TX 78701
dhornickel@barshop-oles.com

Sandra A. Jacobson, Esq.
ALLEN MATKINS LECK GAMBLE
  MALLORY & NATSIS LLP
1900 Main Street, 5th Floor
Irvine, CA 92614-7321
sjacobson@allenmatkins.com

CH Realty VII/Austin Parmer
McNeil Plaza, L.P.
c/o The Retail Connection
Attn: Carla Neel
221 West 6th Street Suite 1030
Austin, TX 78701
cneel@theretailconnection.net
             Case 18-11814-BLS          Doc 113   Filed 10/11/18   Page 9 of 14



CH Realty VII/Austin Parmer
McNeil Plaza, L.P.
Attn: Asset Manager –
 Parmer McNeil Plaza
3819 Maple Avenue
Dallas, TX 75219

Family Guad LLC
P.O. Box 1742
Austin, TX 78767
rdfinley@avenueview.com

HG Realty, Inc.
c/o Burke Real Estate Group
2590 Oakmont Drive, Suite 210
Round Rock, TX 78665

CSA Realty Group
9011 Mountain Ridge Drive Suite 200
Austin, TX 78759
lindsay@csarealtygroup.com

SCI Parmer Fund, LLC
Parmer McNeil Plaza
Attn: Asset Manager
3819 Maple Avenue
Dallas, Texas 75219

Carla Neel
Senior Vice President – Property Management, Asset Services
The Retail Connection
221 West 6th Street
Suite 1030
Austin, TX 78701
cneel@theretailconnection.net

SS Retail Development 2013, L.P.
c/o NewQuest Properties
8827 West Sam Houston Parkway North, Suite 200
Houston, TX 77040

John Britton, Chief Operating Officer
Grayco Partners
55 Waugh Drive, Suite 500
Houston, TX 77007
jbritton@graycopartners.com
            Case 18-11814-BLS        Doc 113   Filed 10/11/18   Page 10 of 14




Ainbinder Heights, LLC
Attention: Mr. Barton L. Duckworth
2415 W. Alabama, Suite 205
Houston, Texas 77098
bld@ainbinder.com

Nathan Sommers Jacobs
Attention: Mr. Andrew H. Dillon
2800 Post Oak Blvd., 61st Floor
Houston, Texas 77056
adillon@nathansommers.com

Pines of Louetta North, LP
4808 Gibson Street, 3d Floor
Houston, TX 77007

Walnut Hill Phase I LP
c/o The Kroenke Group
Attn: R. Otto Maly
213 North Stadium Boulevard, Suite 203
Columbia, MO 65203
rottomaly@malyrealty.com

Jerry Jackson, PE, LEED AP
Vice President of Development
Provident Realty Advisors
10210 North Central Expressway, Suite 300
Dallas, TX 75231
jjackson@providentrealty.net


SCSD – Finnell, Ltd.
Attn: Cary Albert
1600 Corporate Court, Suite 150
Irving, TX 75038

johnaivaz@aol.com

PA-1601 Market Street Limited Partnership
c/o APF Properties LLC
Attn: Berndt Perl
28 W. 44th Street
New York, NY 10036
            Case 18-11814-BLS      Doc 113   Filed 10/11/18   Page 11 of 14



AFP Properties LLC
Attn: General Manager
1601 Market Street, 22nd Floor
Philadelphia, PA 19103

John Fitzsimmons
Executive Vice President, Asset Management
APF Properties LLC
28 West 44th Street
Club Row Building, 7th Floor
New York, NY 10036
jfitzsimmons@afpproperties.com

SCVNGR, Inc. (“LevelUp”)
1 Federal Street, 6th Floor
Boston, MA 02110
            Case 18-11814-BLS     Doc 113   Filed 10/11/18   Page 12 of 14



Debtor’s Bank(s)

Paul Daley
Relationship Manager
Commercial Banking
Bank of America Merrill Lynch
515 Congress Avenue, 11th Floor
Austin, TX 78701
paul.daley@baml.com
             Case 18-11814-BLS     Doc 113   Filed 10/11/18   Page 13 of 14




Requested Notice

Jason A. Starks
Assistant Attorney General
Bankruptcy & Collections Division MC 008
P.O. Box 12548
Austin, TX 78711-2548
jason.starks@oag.texas.gov

Sarah E. Tallent, Esq.
REINHARDT LLP
200 Liberty Street, 27th Floor
New York, NY 10281
stallent@reinhardtllp.com

Karen C. Bifferato, Esq.
Kelly M. Conlan, Esq.
CONNOLLY GALLAGHER LLP
1000 N. West Street, Suite 1400
Wilmington, DE 19801
kbifferato@connollygallagher.com
kconlan@connollygallagher.com

Rachel B. Mersky, Esq.
MONZACK MERSKY MCLAUGHLIN AND
BROWDER, P.A.
1201 N. Orange Street, Suite 400
Wilmington, DE 19801
rmersky@monlaw.com

Douglas B. Rosner, Esq.
GOULSTON & STORRS
400 Atlantic Avenue
Boston, MA 02110-3333
drosner@goulstonstorrs.com

Efrem Z. Fischer, Esq.
KLEIN & SOLOMON, LLP
275 Madison Avenue, 11th Floor
New York, NY 10016
           Case 18-11814-BLS     Doc 113   Filed 10/11/18   Page 14 of 14



Howard Marc Spector, Esq.
SPECTOR & JOHNSON, PLLC
12770 Coit Road, Suite 1100
Dallas, TX 75251
hspector@spectorjohnson.com

Elizabeth Weller, Esq.
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207
dallas.bankruptcy@publicans.com

Don Stecker, Esq.
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
711 Navarro Street, Suite 300
San Antonio, TX 78205
sanantonio.bankruptcy@publicans.com

John P. Dillman, Esq.
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
P.O. Box 3064
Houston, TX 77253-3064
houston_bankruptcy@publicans.com

Janet Z. Charlton, Esq.
Chase N. Miller, Esq.
Kristi J. Doughty, Esq.
Michael K. Pak, Esq.
McCABE, WEISBERG & CONWAY, LLC
1407 Foulk Road, Suite 204
Foulkstone Plaza
Wilmington, DE 19803

Lucian B. Murley (DE Bar No. 4892)
SAUL EWING ARNSTEIN LEHR LLP
1201 North Market Street, Suite 2300
P.O. Box 1266
Wilmington, DE 19899
luke.murley@saul.com
